If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 17, 2020
               Plaintiff-Appellee,

v                                                                  Nos. 347091; 347092
                                                                   Menominee Circuit Court
WILLIAM CHARLES RULEAU,                                            LC Nos. 18-003932-FH; 18-
                                                                           003933-FH
               Defendant-Appellant.


Before: REDFORD, P.J., and BECKERING and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, William Charles Ruleau, appeals as of right his jury convictions of breaking
and entering a building with intent to commit a larceny, MCL 750.110(1), and possession of
burglar’s tools, MCL 750.116.1 The trial court, applying a fourth-offense habitual offender
enhancement under MCL 769.12, sentenced defendant to 6 to 30 years in prison for breaking and
entering and to a concurrent term of 5 to 30 years in prison for possession of burglar’s tools. We
affirm.

        Defendant’s convictions arose from a breaking and entering that occurred at a
woodworking business in Menominee in September 2017. The perpetrator broke into a building,
used a tire iron or crow bar to break into cabinet drawers, and stole approximately $800. A
surveillance-video system captured the perpetrator committing the crimes, although the quality of
the video was not particularly good. The dispute at trial centered on whether defendant, who had
long hair and a long beard at the time of trial, was the clean-shaven perpetrator captured in the
surveillance video. The prosecutor presented testimony from defendant’s first cousin, Gregory
Ruleau (Gregory), that the person in the video was, in fact, defendant.



1
 The two charges were assigned separate lower court docket numbers, but a single trial took place.
The appellate briefs filed in Docket Nos. 347091 and 347092 are identical. This Court
consolidated the appeals for administrative efficiency. People v Ruleau, unpublished order of the
Court of Appeals, entered January 22, 2019 (Docket Nos. 347091 and 347092).


                                               -1-
                   I. ADMISSIBILITY OF IDENTIFICATION TESTIMONY

        Defendant first contends that the trial court erred by allowing Gregory’s identification
testimony at trial because Gregory was no more capable than the jury of identifying the perpetrator
in the video. We disagree. We review for an abuse of discretion a trial court’s decision regarding
the admission of evidence. People v Denson, 500 Mich. 385, 396; 902 NW2d 306 (2017). “A trial
court abuses its discretion when it chooses an outcome falling outside the range of principled
outcomes.” People v Watkins, 491 Mich. 450, 467; 818 NW2d 296 (2012). We review de novo,
as a preliminary question of law, whether a rule precludes admission of evidence. See Denson,
500 Mich. at 396.

       The admissibility of Gregory’s testimony is governed by MRE 701, which states:

               If the witness is not testifying as an expert, the witness’ testimony in the
       form of opinions or inferences is limited to those opinions or inferences which are
       (a) rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness’ testimony or the determination of a fact in issue.

        The federal evidentiary rule corresponding to MRE 701 is worded nearly identically to
MRE 701; thus, federal precedent could be looked to in analyzing the Michigan rule. People v
Fomby, 300 Mich. App. 46, 50; 831 NW2d 887 (2013). In United States v LaPierre, 998 F2d 1460,
1465 (CA 9, 1993), the Ninth Circuit Court of Appeals stated that lay opinion testimony regarding
the identity of a person in a photograph is permissible in two types of cases: those in which the
witness has had substantial and sustained contact with the person in question, or those in which
the person’s appearance differs in the photograph from how the person looks in court and the
witness is familiar with the person’s appearance as depicted in the photograph. See also Fomby,
300 Mich. App. at 52. “ ‘The common thread binding these two types of cases is that in both there
is reason to believe that the witness is more likely to identify correctly the person than is the jury.’
” Id., quoting LaPierre, 998 F2d at 1465. The case at bar involves both scenarios.

         The prosecutor sought a pretrial ruling regarding the admissibility of Gregory’s
identification testimony. At the pretrial hearing, Gregory averred that he had known defendant,
his first cousin, since defendant was born. He testified that defendant “grew up right next door to
us” and that “[h]is parents lived next door to my parents” for about 10 years. He also testified that
they worked together one summer on a fishing boat used in the company co-owned by their fathers
and captained by Gregory. Defendant and Gregory worked off and on in the business until
defendant was about 17 years old. Under questioning by the court, Gregory testified that he and
defendant did not have a relationship after defendant moved from home; he would see defendant
occasionally, perhaps less than twice a year, but did not approach him. Gregory said he saw
defendant at defendant’s father’s funeral and at a family fishing event, both in the 1990s, and that
he had seen defendant walking near the courthouse in the summer of 2016. Gregory stated that he
was now 63 years old and defendant was now in his mid-fifties. In September 2017, a police
officer showed up at Gregory’s door with video footage and asked if Gregory could identify the
person in the footage. Gregory said that he “knew right away,” within “five seconds,” that the
person was defendant. He claimed that it was not possible that it was someone else on the video
and that he was “100 percent sure” that it was defendant. Defense counsel asked what
distinguishing characteristics of the person in the video stood out, and Gregory mentioned


                                                  -2-
defendant’s “profile” and his “big nose.” Gregory said that the police made no suggestion
regarding who was in the video and that he had initially thought the video was related to a recent
break-in at his own home. The court asked if defendant looked different in the video than he
looked in court during the hearing, and Gregory said that in the video, defendant did not have as
much head or facial hair and agreed that defendant “looks quite a bit different on the video than
he does in court here today.”

        The trial court’s ruling regarding the admissibility of Gregory’s testimony aligns with
LaPierre. Gregory had substantial and sustained contact with defendant, and defendant looked
different in the video and the still photographs derived from it than he did at the time of the
proceedings, and Gregory was familiar with how defendant looked in the video (i.e., without as
much hair). See LaPierre, 998 F2d at 1465.

        Defendant contends that Gregory’s contact with defendant was too attenuated in time to be
admissible. However, the record shows that the trial court considered whether the passage of time
and other circumstances necessarily extinguished Gregory’s heightened ability to identify
someone, in this instance his cousin, with whom he had had sustained and substantial contact.
Gregory testified at the hearing that, although he and defendant had had a good relationship and
spent a lot of time together 30 years ago, he had had little contact with defendant since 1998. He
admitted that the two did not have a good relationship, but stated, “I’m not interested in causing
anybody any harm.” Asked how he was able to identify defendant in the video, Gregory answered,
“Well I’ve known him since he was born, and, I mean, I can tell who it is right now very well, so
if you’re around somebody a long time, I think, they don’t change that much.”

        Defendant next contends that even if Gregory’s identification testimony was otherwise
admissible, it should have been excluded under MRE 403 because Gregory’s testimony was only
marginally probative and was unfairly prejudicial because a jury would give undue weight to an
identification by a blood-relative. We disagree.

        Generally, all relevant evidence is admissible unless prohibited by the state or federal
constitution or Michigan’s rules of court. MRE 402. Relevant evidence is evidence having any
tendency to make the existence of a fact of consequence more or less probable. MRE 401.
However, “relevant evidence may be excluded if its probative value is substantially outweighed
by the danger of unfair prejudice[.]” MRE 403. Evidence is probative if it makes the existence of
a consequential fact more probable than it would be without the evidence. People v Feezel, 486
Mich. 184, 197; 783 NW2d 67 (2010). Evidence may be unfairly prejudicial if marginally
probative evidence will be given undue weight by the jury. Id. at 198.

        Identity is an element of every crime. People v Yost, 278 Mich. App. 341, 356; 749 NW2d
753 (2008). Thus, Gregory’s testimony was more than marginally probative; it was highly
probative. Indeed, defendant himself admits that it is not easy to determine that the person on the
surveillance video is defendant. Gregory’s testimony was, therefore, a key part of the prosecutor’s
case. With regard to prejudice, the trial court noted that defense counsel would be able to offset
any “potential prejudice” arising from the weight the jury might give Gregory’s identification
testimony “by questioning [Gregory] regarding the extent of his contact with [defendant] as well




                                                -3-
as any possible bias or hard feelings that may exist between the two individuals[.]”2 Given the
highly probative value of Gregory’s identification testimony and the opportunity of defense
counsel to counter any potential undue prejudice by cross-examining Gregory regarding the
infrequency of his recent contact with defendant and the nature of their relationship, we cannot say
that the probative value of Gregory’s identification testimony was “substantially outweighed” by
the danger of unfair prejudice, MRE 403.

        In light of the foregoing analysis, we conclude that the trial court did not misapply the
relevant court rules, and that the court’s decision to admit Gregory’s identification testimony did
not fall outside the range of principled outcomes. Watkins, 491 Mich. at 467. Accordingly, the
trial court did not abuse its discretion by admitting the testimony. Id.

                           II. INSUFFICIENCY OF THE EVIDENCE

        Defendant next contends that the prosecutor presented insufficient evidence at trial to prove
that he was the perpetrator of the charged crimes. Once again, we disagree. We review “de novo
a defendant’s challenge to the sufficiency of the evidence supporting his or her conviction.”
People v Lane, 308 Mich. App. 38, 57; 862 NW2d 446 (2014). “We review the evidence in a light
most favorable to the prosecution to determine whether a rational trier of fact could find that the
prosecution had proved the crime’s elements beyond a reasonable doubt.” Id.

        Defendant concedes that the prosecutor presented sufficient evidence that someone
committed the two charged crimes, but he contends that the prosecutor failed to present sufficient
evidence that he was the perpetrator depicted on the surveillance video. The jury watched the
video and heard Gregory testify that defendant was the person depicted in that video. Gregory’s
testimony, if believed, and the surveillance video were sufficient in themselves to establish
defendant’s identity as perpetrator of the charged crimes. Defendant contends that Gregory’s
testimony was not credible or weighty, but the credibility of witnesses and the weight to be
afforded evidence are issues for the jury to decide. People v Harrison, 283 Mich. App. 374, 378;
768 NW2d 98 (2009). Viewing the evidence of the video and Gregory’s testimony in the light
most favorable to the prosecution, Lane, 308 Mich. App. at 57, and leaving issues of credibility to
the jury, Harrison, 283 Mich. App. at 378, we conclude that the prosecution presented sufficient
evidence for the jury to identify defendant beyond a reasonable doubt as perpetrator of the charged
crimes.

                                    III. STANDARD 4 BRIEF

       Defendant raises additional issues in a supplemental brief filed in propria persona,
pursuant to Michigan Supreme Court Administrative Order No. 2004-6, Standard 4.




2
 Defense counsel did indeed ask at trial if the two had a good relationship, and Gregory said, “No,
we don’t . . . talk.”


                                                -4-
                         A. INEFFECTIVE ASSISTANCE OF COUNSEL

         Defendant first contends that his trial attorney rendered ineffective assistance of counsel
by (1) failing to present three alibi witnesses; (2) failing to present evidence that Gregory was
biased against defendant because he believed defendant had had an affair with his now-wife; (3)
failing to present evidence that defendant had been mistakenly identified as a perpetrator of crimes
three times in the past; and (4) failing to present evidence that the defense investigator showed the
surveillance video at a local shelter and was told that the person in the video had just left the shelter
the prior day.3

       In People v Sabin (On Second Remand), 242 Mich. App. 656, 658-659; 620 NW2d 19
(2000), this Court stated:

         In order to preserve the issue of effective assistance of counsel for appellate review,
         the defendant should make a motion in the trial court for a new trial or for an
         evidentiary hearing. Failure to move for a new trial or for a Ginther[4] hearing
         ordinarily precludes review of the issue unless the appellate record contains
         sufficient detail to support the defendant’s claim. If review of the record does not
         support the defendant’s claims, he has effectively waived the issue of effective
         assistance of counsel. Defendant failed to move for a new trial or file a motion for
         a Ginther hearing. Therefore, our review is limited to the appellate record. If the
         appellate record does not support defendant’s assertions, he has waived the issue.
         [Citations omitted.]

Defendant did not file a motion for a new trial or evidentiary hearing regarding ineffective
assistance of counsel. As such, this Court’s review of the ineffective-assistance claim is limited
to the appellate record. See id.

        To obtain relief on the basis of ineffective assistance of counsel, a party “must show that
counsel’s performance fell short of [an] . . . objective standard of reasonableness and that, but for
counsel’s deficient performance, there is a reasonable probability that the outcome of the . . . trial
would have been different.” People v Ackley, 497 Mich. 381, 389; 870 NW2d 858 (2015)
(quotation marks, citation, and brackets omitted). “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Id. (quotation marks and citation omitted).

        Defendant fails to support his ineffective-assistance arguments with any record evidence.
A defendant has the burden of establishing the factual predicate for a claim of ineffective assistance
of counsel. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). Here, defendant’s argument
consists of unsupported assertions. With regard to defense counsel’s alleged failure to investigate
his alibi witnesses, defendant asserts that he told counsel about his alibi witnesses in letters, face-
to-face conversation, and in a recorded phone call from jail. However, even if we assume for the


3
 Presumably, this alleged incident at the shelter occurred while defendant was incarcerated and
awaiting trial, thus indicating that defendant could not be the person in the video.
4
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                  -5-
sake of argument that counsel failed to follow up, defendant has not presented affidavits from those
witnesses he claims would have supported his alibi defense. Thus, defendant has not shown that
the outcome of the trial would have been different, but for counsel’s failure to investigate and
present an alibi defense. See Ackley, 497 Mich. at 389.

        Likewise, defendant has provided no evidence of Gregory’s belief regarding an affair,
defendant’s having been mistakenly identified in the past as a criminal, or the defense
investigator’s queries at the homeless shelter. Nor has defendant provided any argument regarding
how proper investigation of these issues would have affected the outcome of his trial. Given the
absence of factual support for defendant’s contentions, defendant has failed to show either
substandard representation or prejudice leading to a reasonable probability of a different outcome.
Id. Accordingly, defendant’s claim of ineffective assistance must fail. Id.

                                     B. BRADY VIOLATION

        Defendant next argues that the prosecutor committed a Brady5 violation by failing to
disclose that the police did not obtain a match when they compared a still photograph from the
surveillance video to defendant’s booking photograph using SNAP6 technology.7 He also contends
that the prosecutor improperly failed to disclose that the police showed the surveillance video to a
number of people and they did not identify defendant as the person in the video. Because defendant
failed to preserve these issues by raising them below, see People v Metamora Water Serv, Inc, 276
Mich. App. 376, 382; 741 NW2d 61 (2007), our review is for plain error affecting substantial rights,
and reversal is warranted if a “clear or obvious” error occurred that “affected the outcome of the
lower court proceedings.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

        A Brady violation occurs when “(1) the prosecution has suppressed evidence; (2) that is
favorable to the accused; and (3) [that,] viewed in its totality, is material.” People v Chenault, 495
Mich. 142, 155; 845 NW2d 731 (2014). “Evidence is favorable to the defense when it is either
exculpatory or impeaching.” Id. at 150. “To establish materiality, a defendant must show that
there is a reasonable probability that, had the evidence been disclosed to the defense, the result of
the proceeding would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. (quotation marks and citation omitted). An appellant
bears the burden of furnishing a reviewing court with “a record to verify the factual basis of any
argument upon which reversal” is predicated. People v Elston, 462 Mich. 751, 762; 614 NW2d
595 (2000); see also Petraszewsky v Keeth (On Remand), 201 Mich. App. 535, 540; 506 NW2d 890
(1993).



5
    Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963).
6
    State Network of Agency Photos
7
  Defendant requested SNAP information before trial and was informed before trial of an e-mail
indicating that no matches had been made when running a still photograph from the surveillance
video through photographs in the SNAP database. On appeal, though, defendant is arguing that a
SNAP analysis was done using the still photograph from the surveillance video and just
defendant’s booking photograph and that no match resulted.


                                                 -6-
        Assuming arguendo the existence of the evidence to which defendant alludes, and that the
prosecution failed to turn it over, defendant has not established materiality. See Chenault, 495
Mich. at 150. In other words, there is no reasonable probability that, had the evidence defendant
asserts exists been disclosed to the defense, the result of the proceeding would have been different.
Id. Detective Sergeant Young emphasized in his trial testimony that the SNAP matching
technology is imperfect and does not “work like it [does] on [television].” He noted that the
matching software will be even less effective if one is using a poor-quality image from a
surveillance video or using an image, such as the one at issue in this case, where someone is
wearing a hat. He said that the technology is used to possibly obtain investigative leads. As such,
that a still photograph taken from the surveillance video allegedly did not match defendant’s
booking photograph is not particularly exculpatory or surprising. And that various unnamed
persons did not identify defendant from the surveillance video is not meaningful in the absence of
any information regarding these persons’ familiarity with defendant. Nor does it undermine the
probative value of Gregory’s identification testimony.

       In light of the foregoing, we conclude that defendant has shown no entitlement to reversal
in connection with the alleged Brady violations.

                                   C. SELF-INCRIMINATION

       Defendant next argues that the trial court erred in admitting certain comments he made
while being transported from Wisconsin to Michigan, and that such error deprived him of his right
against self-incrimination. We disagree. This Court “review[s] for clear error a trial court’s
findings of fact in a suppression hearing, but review[s] de novo its ultimate decision on a motion
to suppress.” People v Hyde, 285 Mich. App. 428, 436; 775 NW2d 833 (2009).

       Miranda warnings are necessary when an accused is interrogated while in custody. People
v Herndon, 246 Mich. App. 371, 395; 633 NW2d 376 (2001).8 If a suspect is not given Miranda9
warnings before a custodial interrogation, evidence obtained as a result of the interrogation cannot
be used against the suspect. People v Tanner, 496 Mich. 199, 207-208; 853 NW2d 653 (2014).

       Following a hearing on defendant’s motion to suppress the comments he made during
transport, the trial court ruled that the comments were admissible despite the lack of Miranda




8
  Defense counsel based her motion to suppress on the assertion that defendant’s comments were
made without benefit of Miranda. Counsel abandoned this argument, however, and asserted at the
hearing on her motion that any testimony regarding defendant’s comments should be prohibited
because, without a recording of the conversation, it was impossible to know exactly what
defendant had said, and in what context. When asked by the trial court, counsel acknowledged
that there was no legal requirement for the officers to turn on the patrol car’s recording device.
This admission seems to implicitly concede that there was no custodial interrogation during the
transport.
9
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                -7-
warnings because they were voluntary, did not result from police interrogation, and did not relate
directly to the present case. Our review of the record reveals no error in this ruling.

        Detective Sergeant Justin Hofer and Detective Sergeant Jason McGhee transported
defendant to Menominee County. Hofer testified at the suppression hearing that he asked
defendant if defendant wanted to speak to him, and defendant said “that he did not want to speak
directly about the case, why we were there.” As a result, the detective “did not read [the Miranda
rights]” and did not activate any recording equipment. According to Hofer, defendant “just started
talking to us” and “made . . . some comments that I documented in the police report.” Asked if he
could recall what comments defendant made, the officer replied, “I believe he made several
comments about he could be going to prison for the rest of his life. He . . . also asked what more
we had him on, and, I believe, he made mention about when he takes [benzodiazepines], he
sometimes blacks out.” Hoffer stated, “I never questioned him.”

        McGhee’s testimony at the hearing corroborated that of Hofer. McGhee testified that
Hofer told defendant that he would need to be advised of his Miranda rights if he wanted to discuss
the case, and defendant said, “ ‘No, I’m not going to talk about that stuff.’ ” Defendant later said,
“ ‘I’m gonna go to prison for the rest of my life.’ ” But McGhee indicated that defendant did not
make this statement in response to any questioning. The detective stated that the officers did not
read defendant his Miranda rights because “we didn’t ask him a single question about anything . .
. involving this case” and “these were just statements that he was talking [sic] the entire trip.”

        The trial court’s finding that no interrogation had occurred during the police transport was
not clearly erroneous in light of the testimony by Hofer and McGhee. Because no interrogation
occurred, the Miranda requirement was not triggered. See Herndon, 246 Mich. App. at 395.
Accordingly, defendant’s argument on appeal fails. Moreover, to the extent that defendant is
arguing on appeal that he made no statements to the police at all, this was contradicted by the
detectives’ testimony, and the court was allowed to accept this testimony in ruling on the motion
to suppress.10

       Defendant also challenges the trial court’s ruling that the prosecution could use booking
photographs of defendant taken during a prior arrest. According to the record, the potential
problem with the booking photographs was not their appearance, but with how the prosecution
would lay a foundation for their admission. Addressing the issue, the court said:

       The photographs themselves do not necessarily suggest that they’re booking
       photographs. There’s no law enforcement insignia in the background, there’s no
       height charts – that type of thing. They’re just plain color photographs, but it’s my
       understanding that, in order to lay the proper foundation for those photographs, you



10
  In addition, defendant appears to suggest that the prosecutor improperly referred during closing
argument to comments the defendant made during the transport from Wisconsin. The prosecutor’s
argument was permissible. A prosecutor may comment about evidence that was properly admitted,
see People v Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995), and the detectives’ testimony
about defendant’s statements was properly admitted.


                                                -8-
       would have to call sheriff’s department personnel and establish that they were taken
       at the sheriff’s department, and it’s my understanding that [defense] Counsel is
       concerned that there’s going to be some risk of tainting the jury by doing so. Is that
       a fair statement?

        The prosecution agreed that this was a fair statement, and defense counsel explained that
her sole concern was with how the photographs were going to come into evidence, and whether
the testifying deputy would testify explicitly as to how the sheriff’s department came to possess
the photographs. Subsequently, the trial court indicated that it would enter an order stating that
the photographs would be admissible on the condition that none of the witnesses were allowed to
testify as to where the photographs came from, who took them, or where they were taken. The
only foundational information the jury was allowed to hear was that they were from approximately
December 2016. Defense counsel was still concerned that the jury would surmise that they were
booking photographs if they were introduced during a deputy’s testimony because it had been
established that defendant had been picked up and was in custody in December 2016. After further
discussion, the court suggested, and the parties agreed, that the prosecution could introduce the
photographs through Gregory, asking simply if he recognized them and were they photographs of
his cousin, defendant. Because defense counsel stipulated to the use of the photographs in this
manner, defendant has established no plain error in connection with these photographs. Carines,
460 Mich. at 763-764; People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000) (noting that a
waiver extinguishes any error and precludes appellate view).

                                  D. OFFENSE VARIABLE 4

       Lastly, defendant argues that the trial court erred in scoring offense variable (OV) 4
(psychological injury) of the sentencing guidelines. We disagree.

        Defendant first contends that the trial court erred by considering the sentence-hearing
testimony of Kari Bunting, the owner of the woodworking company at issue. Defendant asserts
that the court’s consideration of her testimony to score OV 4 violated the rule from People v
Lockridge, 498 Mich. 358, 393, 399; 870 NW2d 502 (2015), that sentencing variables must be
scored using facts found by a jury or admitted by the defendant if they compel an increase in a
defendant’s minimum sentence. This argument lacks merit. Defendant was sentenced well after
Lockridge remedied any constitutional violation connected with judge-found facts by making the
guidelines advisory only. Id. at 365. There is no indication that the trial court, when sentencing
defendant in 2018, did not follow the mandate of the 2015 Lockridge decision.

        To the extent that defendant contends that the record evidence does not support the trial
court’s assessment of 10 points for OV 4, this argument also fails. A sentencing court’s factual
determinations under the sentencing guidelines are reviewed for clear error and must be supported
by a preponderance of the evidence. People v Rodriguez, 327 Mich. App. 573, 576; 935 NW2d 51
(2019). We review de novo, as a matter of statutory interpretation, whether the facts as found by
the lower court are adequate to satisfy the scoring conditions prescribed by statute. Id.




                                                -9-
        OV 4 addresses “psychological injury to victim” and may be scored at either zero or 10
points. See MCL 777.34.11 Ten points are appropriate if “[s]erious psychological injury requiring
professional treatment occurred to a victim[.]” MCL 777.34(1)(a). The fact that professional
treatment has not been sought is not conclusive. MCL 777.34(2).

        Bunting testified at the sentencing hearing that it had “been a very stressful and emotional
year and a half since the break in” and that for approximately six months after the break-in, she
would not go into the office by herself. She said she had had a lot of trouble sleeping for months
after the event because she was worried about the possibility of another break-in. Bunting said
she was currently sleeping “better,” but there still were times when she did not sleep as well as she
did before the break-in. She also said that she was somewhat “paranoid” and “worried” now and
had experienced panic and anxiety after the break-in. She said that she was not planning on seeking
professional help “at this point” but that she might do so “if things don’t settle down more.”

        In light of Bunting’s testimony about panic, paranoia, sleep problems, and the possibility
of seeking counseling, we conclude that the trial court did not err in assessing defendant 10 points
for OV 4. See, People v Schrauben, 314 Mich. App. 181, 197; 886 NW2d 173 (2016) (noting that
the Court has upheld a trial court’s assessment of 10 points for OV 4 where the victim “suffered
personality changes, anger, fright, or feelings of being hurt, unsafe, or violated”) (quotation marks
and citation omitted).

       We conclude that the trial court did not err in admitting Gregory Ruleau’s identification
testimony, that the prosecutor presented sufficient evidence for a jury to find beyond a reasonable
doubt that defendant committed the charged crimes, and we find no merit in the arguments
defendant raises in his standard 4 brief. According, we affirm in both appeals.

       Affirmed.



                                                              /s/ James Robert Redford
                                                              /s/ Jane M. Beckering
                                                              /s/ Michael J. Kelly




11
  MCL 777.34 was amended by 2018 PA 652, effective March 28, 2019. The amendment does
not affect the language at issue here.


                                                -10-